TANNER, P. J.
This is a bill in equity brought to' determine the right to a deposit of money in the Woonsocket Institution for Savings.
The deposit was made in the name of Martha E. Haynes, Julia Greene, Trustee, on January 12, 1914, $1006; on April 22, 1914, $26, and on June 20, 1916, $1184.76. All except the $25 deposit were taken from another deposit in the name of Julia Greene or Leon H. Greene.
The complainant testifies that Julia Greene, now deceased, repeatedly assured her that she was holding this deposit for her and that it belonged to her. These assurances continued up to the time of the death of Julia Greene. Martha Haynes is corroborated by the testimony of a man by the name of Clementine C. Smith. Just before the death of said Julia Greene, the respondent Albert S. Greene procured her to sign an order giving him the right to withdraw the *213whole deposit. He did so and placed it all in his individual name in the Woonsocket Institution for Savings .and withdrew the entire amount on August 28, 1917.
Por Complainants: W. & G. Rich and Charles Tilley.
For Respondents: Malcolm D. Champlin and James H. Rickard, Jr.
The respondent Albert S. Greene ■disputes the title to said deposit and claims that his wife Julia Greene-never had the intention of giving said money to said complainant.
Upon consideration of the whole testimony, we find that said Julia' Greene did make an irrevocable gift in trust in favor of said complainant; that said trust and gift were made with the present intention of giving title to said complainant and said trust was completely executed. We find, however, that the bill should be dismissed as against the Woonsocket Institution for Savings and also Prances Greene. There is no evidence that Prances Greene ever received any of said money.
As to the Woonsocket. Institution for Savings — in applying the rule that a bank is not Justified in returning a deposit to a depositor after notice that the deposit is the property of a third person, the bank is not required to retain a deposit beyond a reasonable time for him to prove his right thereto.
First, Modern Law of Banking, 481.
We think that the complainant waited an unreasonable length of time before asserting her claim to said deposit as against said Woon-socket Institution for Savings.